Title: To Benjamin Franklin from James Searle, 1 April 1782
From: Searle, James
To: Franklin, Benjamin


Hotel de suede Rue de l’Universite F.S.G.Monday Evening 1st. of april 1782
Mr. Searle’s respectfull compliments to Doctor Franklin & begs leave to inform him that he means to Leave Paris for Nantes on Thursday. He requests Therefore That Doctor Franklin woud be pleased to order the necessary passports to be made out for Mr. Searle & one Domestique for Nantes which place Mr. S will first go to.
Mr. Searle will have the honour of waiting on Dor. Franklin before his departure.
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
Notation: Searle 1st. april 1782.
